Case 2:16-cv-11726-NGE-SDD ECF No. 45 filed 10/09/19          PageID.306    Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

COMPRESSOR ENGINEERING
CORPORATION, a Michigan
corporation, individually and as the          Case No. 16-cv-11726
representative of a class of similarly        Honorable Nancy G. Edmunds
situated persons,
                                              Magistrate Judge
         Plaintiff,                           Stephanie Dawkins Davis
v.
COMFORT CONTROL SUPPLY CO.,
INC. d/b/a JOHNSTONE SUPPLY,
CHESTER LIMITED INC., Michigan
corporations, CHESTER LIMITED IV,
LLC, a Michigan limited liability
company, and JOHN DOES 1-10,

         Defendants.

                           STIPULATED ORDER OF DISMISSAL

         Upon the below stipulation of the parties pursuant to Fed. R. Civ. Proc.

41(a)(1)(A)(ii), IT IS HEREBY ORDERED that this action is dismissed with

prejudice as to Plaintiff’s individual claims, class allegations without prejudice,

each side to bear its own costs and attorney fees.



Dated: October 9, 2019                   s/ Nancy G. Edmunds
                                         NANCY G. EDMUNDS
                                         United States District Judge




{36660/6/D1401090.DOC;1}
Case 2:16-cv-11726-NGE-SDD ECF No. 45 filed 10/09/19   PageID.307   Page 2 of 2




SO STIPULATED:

/s/ Fred K. Herrmann                   /s/ Brian J. Wanca
    Fred K. Herrmann (P49519)              Brian J. Wanca
KERR, RUSSELL AND WEBER, PLC           ANDERSON + WANCA
500 Woodward Avenue                    3701 Algonquin Road, Suite 500
Suite 2500                             Rolling Meadows, IL 60008
Detroit, Michigan 48226                Telephone: (847) 368-1500
(313) 961-0200                         buslit@andersonwanca.com
(313) 961-0388 (fax)
fherrmann@kerr-russell.com             Attorneys for Plaintiff
                                       Compressor Engineering Corporation
Attorneys for Defendant
Chester Limited Inc.




{36660/6/D1401090.DOC;1}
